DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 09/27/2021 to claims 21-24 have been acknowledged by the Examiner. No additional claims have been added or cancelled. Claims 1-20 and 25 remain withdrawn as they pertain to non-elected inventions.
Thus, claims 21-24 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/27/2021, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. The Examiner thanks the Applicant for the clarification of the language used in the claim to better claim the different steps of insertion and states of insertion.
Regarding this clarification in language, the Examiner would also like to clarify that the terminology of “compressed” and “flattened” are interpreted as being similarly defined based on the Examiner’s understanding of the specific claim language (see attached NPL- Mariam Webster and Cambridge Dictionary) wherein “compressed” is understood to mean “to press or squeeze together” or “to reduce in size, quantity, or volume” (Mariam- Webster NPL attached) and “flatten” is understood to mean “to become level and thinner or to cause something to become level and thinner” (Cambridge Dictionary NPL attached). The definition cited of both terms is interpreted to have similar to almost identical meaning to the Examiner such that the claim language of “flattened compressed earplug” is such that when the earplug is compressed, it is also inherently flattened. In the claim rejections below, the state of the earplug being “flattened” and “compressed” are interpreted to be the same. Only later in Claim 22 it is specified that the earplug is specifically flattened via pinching between the user’s fingers. 
The Examiner suggests claim limitations be added- such as the inclusion of claim 22- to differentiate the states of the earplug being “compressed” and “flattened”.
Applicant's arguments filed 09/27/2021 regarding the prior art rejections of the claims have been fully considered but they are not persuasive.
The Applicant specifically argues that the Examiner has 1) misinterpreted/misapplied the cited Falco and Chenal references, 2) failed to undertake a full Graham Analysis, 3) failed to consider the claimed invention as a whole, 4) failed to show a reasonable motivation to combine, and 5) failed to teach the limitation of “flattening of the earplug”.
Regarding Applicant’s first argument, the Examiner asserts that the prior art of Falco does teach the oval entry shape as the Examiner had also cited additional disclosure of the invention to have the tip of the earplug be an oval shape (Falco [0051]- “Finally, the exterior appearance of the tip 20 may be irregular or, for example, the tip 20 may have oval cross-section that corresponds to the shape of an ear canal.). In view of the amendments made to the state of the earplug, the deformable tip 20 of Falco which is taught to have an oval-cross section would also inherently have a further compressed oval state when inserted into the user’s ear canal (Falco [0031-0032]) as the insertion within the ear canal would inherently flatten and compress the earplug as the tip 20 is taught to be made of a deformable polymeric foam (Falco-[0030])- thus meeting the specific limitation of the “flattened compressed earplug” state. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Refer to the discussion above for the Examiner’s interpretation of the terminology of flattened vs compressed. 
Regarding Applicant’s second argument, the Examiner asserts that a full Graham Analysis of the prior art versus the claimed invention was followed, especially regarding the combination of references. For further clarification and due to the amendments made to independent claim 21, the Examiner has included added details to the claim rejection below.
Regarding Applicant’s third argument, the Examiner asserts that the invention as a whole was considered and addressed via the combined teaching of Falco in view of Chenal as discussed below. The Examiner has included additional details from the references to better address the combination and amendments made to the claim.
In response to applicant’s fourth argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Falco and Chenal are manually compressible earplugs which provide sound attenuation as recited in the preamble of the claim. The motivation to combine the prior art of Chenal to the structure and steps of the earplug of Falco was because Chenal suggests that these steps allow the earplug to provide a better size and shape which may be easily configured to fit inside an ear canal, which may further allow the user to wear the earplug for longer periods of time (Chenal- [0042-0046]). 
Regarding Applicant’s fifth argument, the Examiner asserts that the flattening of the earplug is taught by the combination of references as discussed below. This limitation is understood by the Examiner based on the broadest reasonable interpretation of the invention and the specific interpretation of the claim language of “flattened” vs “compressed” as presented above. Specifically, the Applicant argues that Chenal teaches rolling or compressing the tubular shape of the earplug. Based on the Examiner’s interpretation of the claim terminology, “rolling” or “compressing” the analogous earplug body also flattens it in the process as the earplug body is deformed. However, due the amendments made to the claim, the Examiner has addressed the “flattening of the earplug” based on the teachings of Falco.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Falco- 2nd embodiment (US 2010/0300460 A1) in view of Chenal (US 2016/0302974 A1). Falco-2nd embodiment is defined by Figures 8-12 and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 21, Falco-2nd embodiment discloses a method (Detailed Description- elements teach the steps of use and steps of how the earplug attenuates sound) for providing sound attenuation within an ear canal ([0029]- describes that the tip 20 inserted into the ear canal contains a sound attenuating material to attenuate a given amount of sound), wherein the ear canal has a vertical oval entry shape ( [0035]- “tip 20 may be formed with variable shapes and/or designs”, [0029]- discusses insertion of the tip 20 into an ear canal to form a seal against the walls of the ear canal, [0051]- “Finally, the exterior appearance of the tip 20 may be irregular or, for example, the tip 20 may have oval cross-section that corresponds to the shape of an ear canal. In such a case, having the normal direction, D.sub.N, be aligned with the long axis of the tip 20, may encourage the user to take advantage of the oval shape of the tip 20 while inserting the earplug 10 into his/her ear canal by bending the stem 30 only about the faces 36 and 37 and the long sides of the tip 20.”)) the method comprising: 
selecting a compressible earplug (Figure 1- earplug 10), wherein the compressible earplug comprises an elongated compressible earplug body (Figure 1- tip 20, [0035]- “tip 20 may be formed with variable shapes and/or designs”) formed from an elastically deformable slow recovery foam ([0030]- “The sound attenuating material of the tip 20 may be polymer foam or the like”) and having a planar insert embedded within an interior of the elongated compressible earplug body (Figures 1 & 8- stem 30 inserted into the tip 20, [0045, 0047]- describes how member 50 of the stem 30 must fit into a cavity 26 of the tip 20), the planar insert extending centrally along a center 27Docket No. 17-164axis  of the elongated compressible earplug body (see annotated Figure 1 below- stem 30 extends along the indicated center axis in relation to the tip 20 of earplug 10) and having a length and height dimension greater than a thickness dimension (see annotated Figure 8 below- indicated length and height of the stem 30 is significantly greater than the indicated thickness), the height and thickness dimensions defined as perpendicular to the center axis (see annotated Figure 8 below- indicated height is perpendicular to the indicated central axis that was similarly established in the annotation of Figure 1 and the indicated thickness is also seen to be perpendicular in relation to the indicated center axis), and the height and length dimensions defining oppositely facing planar surfaces (see annotated Figure 8- indicated height lies between the indicated left and right side surface and the indicated length lies between the indicated top and bottom surfaces of stem 30) and wherein the elongated compressible earplug body has a symmetrical or near-symmetrical cross-section perpendicular to the center axis when the elongated compressible earplug body is in an uncompressed state (Figure 6- shows an axial view of the tip 20 that would form a symmetrical cross section that would be perpendicular to the indicated center axis of annotated Figure 1, [0030]- describes the tip 20 in a non-deformed state) and a flattened cross section toward the oppositely facing planar surfaces when the elongated compressible earplug body is in a compressed state ([0031-0032]- describes the deformation of the tip 20 when compressed, the tip being made of a deformable polymer foam [0030] is inherently capable of having a flattened cross section in a compressed state when the earplug is inserted into the ear canal; see MPEP 2112 for reference regarding inherency); 
compressing at least a portion of the elongated compressible earplug body to be flattened against at least a portion of the oppositely facing planar surfaces to form a compressed earplug defining an oval shape ([0029-0031]- describes how the earplug with the tip is inserted into the ear canal and how it generally deforms when inserted, the tip being made of a deformable polymer foam [0030] is inherently capable of having a flattened cross section in a compressed state when the earplug is inserted into the ear canal, [0051]- discusses that the tip 20 may have an oval cross section, which would further be a narrower or flatter oval shape when the tip 20 is deformed as the earplug is inserted into a user’s ear canal); 
inserting the flattened compressed earplug into an ear canal ([0031]- “the tip 20 may be inserted with appropriate force into the ear canal”, [0051]- discusses that the tip 20 may have an oval cross section, which would further be a narrower oval shape when the tip 20 is deformed as the earplug is inserted into a user’s ear canal); 
by tactile orientation and self-alignment initially by first putting the flattened compressed earplug ([0051]- discusses that the tip 20 may have an oval cross section, which would further be a narrower or flatter oval shape when the tip 20 is deformed as the earplug is inserted into a user’s ear canal) in intuitively aligned position at the ear canal ([0051]- “In such a case, having the normal direction, D.sub.N, be aligned with the long axis of the tip 20, may encourage the user to take advantage of the oval shape of the tip 20 while inserting the earplug 10 into his/her ear canal”) and 
expanding the flattened compressed earplug within the ear canal ([0031-0032]- describes that the deformed tip expands once it is within the ear canal wherein “the polymer foam…tends to rebound following deformation”), wherein expanding the flattened compressed earplug comprises expansion of at least a portion compressed material of the elongated compressible earplug body ([0030]- polymer foam allows for the expansion and deformation of the tip 20) and wherein after expansion of the compressed material, at least a portion of the elongated compressible earplug body conforms with at least a portion of contours of the ear canal ([0031]- “the tip 20 may be inserted with appropriate force into the ear canal whereupon the polymer foam adaptively responds to the shape and the size of the ear canal interior”).
Falco-2nd embodiment does not explicitly teach the intermediate steps of allowing the flattened compressed earplug to take self-aligned vertical oval orientation to the vertical oval entry shape; continuing inserting of the flattened compressed earplug to a final position. Chenal teaches an analogous method of sound attenuation (Abstract) using a compressible earplug (Figure 1A- earplug 102, Figure 4- foam body 106B which may be used in the exemplary earplug 102, [0016]- “The earplug 102 includes a first end 108 and a second end 116. The earplug 102 includes a flange 104, a foam body 106A, a cap 110A, a knob 112A, a port boss 114, a base plate 118, a joint 120, and a hole 122. The knob 112A is coupled to the cap 110A. The knob 112A helps the user to grasp the earplug 102.) wherein oppositely facing planar surfaces (Figure 4- foam body 106B has inherent oppositely facing planar surfaces, wherein 106B is analogous to 106A of Figure 1A) form a flattened compressed earplug defining an oval shape ([0042]- “The foam body 106B can have a compressed state or an expanded state. The foam body 106B can become compressed when the user presses the foam body 106B between two fingers, for example.”, wherein when the user presses to compress the earplug body 106B it would inherently form a flattened compressed earplug having a shape capable of being inserted into an ear canal) and wherein there are steps of tactile orientation and self-alignment initially by putting the flattened compressed earplug in intuitively aligned position at the ear canal ([0044]- discusses the steps of compressing the foam body of the earplug to allow for easier insertion into the ear of the user and further explains how different portions of the earplug body interact with the inner surfaces of the ear canal to form a seal) and then allowing the flattened compressed earplug to take self-aligned vertical orientation to the vertical oval entry shape of the ear canal ([0045]- “Flange 104, in one example, is self-centering in the ear canal and compressive forces exerted by the foam body are sufficient to maintain an open path for audio frequency vibrations notwithstanding contortions of the path of shaft 124.”) and continuing the insertion of the earplug to a final position ([0044]- “The earplug 102 is placed at a desired position in the ear canal.”). A person of ordinary skill in the art would recognize that the method of attenuation using a compressible earplug with an elongated compressible earplug body or tip as disclosed by Falco-2nd embodiment may further include the specific intermediate steps as discussed an taught by Chenal. Falco-2nd embodiment and Chenal are analogous because they both teach methods of sound attenuation using manually compressible earplugs for insertion into an ear canal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method to provide sound attenuation within an ear canal as disclosed by Falco-2nd embodiment to further include the intermediate steps of insertion of the compressed earplug via tactile orientation and self-alignment, and continuing insertion to a final position as taught by Chenal. A skilled artisan would have been motivated to utilize the instantly claimed intermediate steps of the method because Chenal suggests that these steps allow the earplug to provide a better size and shape which may be easily configured to fit inside an ear canal, which may further allow the user to wear the earplug for longer periods of time (Chenal- [0042-0046]). A skilled artisan would also have a reasonable expectation to modify the steps of insertion of the compressible earplug for the method of sound attenuation within the ear canal as disclosed by Falco-2nd embodiment to further include the intermediate steps of compression and placement as instantly claimed because Chenal suggests that the inclusion of these additional intermediate steps are conventional in methods of sound attenuation using manually compressible earplugs for insertion into an ear canal which are analogous to Falco-2nd embodiment.

    PNG
    media_image1.png
    841
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    828
    442
    media_image2.png
    Greyscale

	Regarding claim 22, Falco-2nd embodiment modified by Chenal teaches the method of claim 21 as discussed above. Falco-2nd embodiment modified by Chenal further teaches wherein compressing at least a portion of the elongated compressible earplug body to form the flattened compressed earplug (Falco-2nd embodiment Figure 1- tip 20 which is made of a deformable foam, [0031]- “the polymer foam is easily deformable by the user”).
As modified, Falco-2nd embodiment as modified by Chenal does not explicitly teach pinching the elongated compressible earplug body between fingers of a user’s hand. Chenal specifically teaches pinching the elongated compressible earplug body between fingers of a user’s hand (Chenal [0042]- “The foam body 106B can have a compressed state or an expanded state. The foam body 106B can become compressed when the user presses the foam body 106B between two fingers, for example.”). Falco-2nd embodiment and Chenal are analogous because they both teach methods of sound attenuation using manually compressible earplugs for insertion into an ear canal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of compressing the compressible earplug body to be flattened as taught by Falco-2nd embodiment as modified by Chenal to specifically be pinched between fingers of a user’s hand as taught by Chenal. A skilled artisan would have been motivated to utilize the user’s fingers to pinch the earplug because Chenal suggests that manually pinching the earplug allows the earplug to be in a compressed state for better fit into the ear canal (Chenal- [0042]).
Regarding claim 23, Falco-2nd embodiment modified by Chenal teaches the method of claim 21 as discussed above. Falco-2nd embodiment modified by Chenal further teaches wherein the planar insert comprises an external portion (Falco-2nd embodiment Figure 8- base section 32 and the tapered section 33; Chenal Figure 1A- cap 110A comprising a knob 112A) disposed external to a back end of the elongated compressible earplug body (Falco-2nd embodiment Figures 1 & 8- external portion of stem 30 comprised of sections 32,33 indicated in Figure 8 is external to rear face 25 of tip 20; Chenal Figure 1A- cap 110A is shown to be external to the second end 116 of the foam body 106A) and inserting the flattened compressed earplug (Falco [0031]- “the tip 20 may be inserted with appropriate force into the ear canal”, [0051]- discusses that the tip 20 may have an oval cross section, which would further be a narrower or more flattened oval shape when the tip 20 is deformed as the earplug is inserted into a user’s ear canal as discussed in claim 21) into at least a portion of an ear canal (Falco-2nd embodiment [0029, 0031]- describes the user manipulated earplug is inserted into an ear canal) comprises: gripping the external portion of the planar insert between a thumb and other finger of a user's hand (Falco-2nd embodiment [0029]- “stem 30 is user manipulated and allows the user to grasp the earplug 10”; Chenal [0022]- “The user holds the cap 110A of the earplug 102 for inserting the first end 108 into the ear canal. In an example, the user can hold the cap 110A between a finger and thumb.), and guiding the flattened compressed earplug to the entry of the ear canal with the external portion of the planar insert held between the user's thumb and other finger (Falco-2nd embodiment [0029, 0031, 0038]- describes how the stem that includes the indicated external portion is inserted into an ear canal; see claim 21 discussion- teaches that the flattened compressed earplug is inserted as taught by Falco-2nd embodiment as modified by Chenal wherein the compressed earplug when starting entry at the ear canal is also understood to be flattened; see terminology discussion above); allowing the flattened compressed earplug to align with the ear canal entry wherein the planar insert is in orientation to a shape of the entry of the ear canal (Falco-2nd embodiment [0045]- describes that the external tip 20 of the earplug 10 can be oriented and reoriented as the earplug enters the ear canal, [0035]- “tip 20 may be formed with variable shapes and/or designs”, [0051]- discusses that the tip 20 is ideally an oval shape to align with the cross sectional shape of the ear canal); then commencing to push the flattened compressed earplug into position in the ear canal (Falco-2nd embodiment [0029]- “…pushing the tip 20 into and through the ear canal”, [0038]- “as the user pushes the earplug into and through the ear canal… it is unlikely that the user will push the tip 20 unsafely deep into the ear canal”; Chenal [0044]- “The earplug 102 is placed at a desired position in the ear canal.”); whereby upon the pushing, the compressed earplug flexes to conform to fit the ear canal surfaces (Falco-2nd embodiment [0031]- “polymer foam adaptively responds to the shape and size of the ear canal interior”, [0032]- “The free articulation of the polymer foam can be manifested as radial deformations”; Chenal [0046]- “The foam body 106B can expand to a size and shape of the ear canal. As such, an outer surface of the foam body 106B engages the ear canal. The foam body 106B creates a foam body seal.).
Regarding claim 24, Falco-2nd embodiment modified by Chenal teaches the method of claim 21 as discussed above. Falco-2nd embodiment modified by Chenal further teaches wherein the planar insert comprises an external portion (Falco-2nd embodiment Figure 8- base section 32 and the tapered section 33)  disposed external to a back end of the elongated compressible earplug body (Falco-2nd embodiment Figures 1 & 8- external portion of stem 30 comprised of sections 32,33 indicated in Figure 8 is external to rear face 25 of tip 20) and the external portion comprises a planar structure (see annotated Falco-2nd embodiment Figure 8 above- indicated right side surface, left side surface, and bottom surface all comprise a planar structure of the indicated external portion comprising of base section 32 and the tapered section 33) disposed generally perpendicular to a center axis of the elongated compressible earplug body (see annotated Falco-2nd embodiment Figure 8 above- discussed surfaces comprising the planar structure are perpendicular to the indicated center axis) and generally parallel to the back end of the elongated compressible earplug body (Falco-2nd embodiment Figure 1 and annotated Figure 8 above- indicated and discussed surfaces that make up planar structure are parallel to the rear face of tip 20), and inserting the flattened compressed earplug (Falco- 2nd embodiment [0031]- “the tip 20 may be inserted with appropriate force into the ear canal”, [0051]- discusses that the tip 20 may have an oval cross section, which would further be a narrower oval shape when the tip 20 is deformed as the earplug is inserted into a user’s ear canal) into at least a portion of an ear canal (Falco-2nd embodiment [0029-0031]- describes how the earplug with the tip is inserted into the ear canal and how it generally deforms when inserted, [0031]- “the tip 20 may be inserted with appropriate force into the ear canal”; see claim 21 discussion above- teaches the method of Falco-2nd embodiment to include the step of flattening the earplug body as it is also compressed against the ear canal at the start of entry into the ear canal) comprises: placing the flattened compressed earplug at the entrance to the ear canal oriented such that the height of the planar surface is tactilely vertical (Falco-2nd embodiment [0045]- describes that the tip and stem may rotate the same way and be oriented or re-orientated as one structure since the member 50 of stem 30 corresponds to the shape of cavity 26 of the tip 20, [0029, 0031, 0038]- describes that a user manipulates the earplug, thus the earplug is inherently capable of being manually rotated by the user to have the indicated planar structure of the stem 30 be in a vertical orientation; see MPEP 2112 for reference regarding inherency), and pressing against the external portion planar structure to push the flattened compressed earplug into the ear canal (Falco-2nd embodiment [0030, 0038]- describes that the stem 30 that includes the indicated planar structure is manipulated to push the earplug into the ear canal); whereby the flattened compressed earplug body will flex so as to conform to surfaces of the ear canal (Falco-2nd embodiment [0031-0032]- describes that the tip 20 will deform once as the earplug is being inserted).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6006857 A (Leight)- teaches an insert within an outer earplug that is thinner than the insert.
US 8770338 B1 (Duncan)- teaches an earplug with a handle for insertion into an ear canal.
US 2888921 A (Nielson)- teaches an earplug comprised of a compressible material with an elongated insert.
US 3811437 A (Gardner)- teaches a compressible earplug which is manually compressed using the user’s fingers
US 20100095971 A1 (Johnson)- teaches compressible earplugs which are manually compressed to form a smaller diameter for insertion into the ear canal
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 3, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786